PER CURIAM.
The petition presented to this court is to intervene as plaintiffs in an equity suit for injunction which was dismissed for laches in the District Court and appeal taken. The appellant in the court below sought to prevent by injunction the City of Stuart from taxing her property there. The petitioners for intervention have other property which is not now sought to be taxed, but which they fear may he. They admit that their grounds for resisting taxation are in part different from those urged by appellant.
Intervention in an appellate court is certainly unusual. We have been cited to United States Casualty Co., v. Taylor, 4 Cir., 64 F.2d 521, as an instance, but it is not such, for the District Court, 60 F. 2d 165, allowed the intervention and was affirmed. The application here is not for the mere purpose of being heard in and being bound by the case on appeal, but asks that we hear and decide another case about different property which may be somewhat similar. This court has no original jurisdiction over the matter presented. No peculiar circumstances of injustice exist. If the case on appeal be affirmed, it will be no adjudication of petitioners’ rights. If it be reversed, they may seek intervention in the District Court where the question ought to be presented. The petition to intervene here is denied.
Counsel for petitioners may, if they desire, file a brief as amicus curiae on any question before us on the appeal in the decision of which he is interested.
Petition denied.